UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

STANLEY TAYLOR,

                 Plaintiff,

        -v-                                                           No. 17 CV 1424-LTS-SDA

CITY OF NEW YORK (DEPARTMENT OF
SANITATION), NANCY A. REILLY,

                 Defendants.

-------------------------------------------------------x

                                    MEMORANDUM OPINION AND ORDER

                 In this action, Plaintiff Stanley Taylor asserts claims for violations of 42 U.S.C. §

1981 (“Section 1981”), Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.,

(“Title VII”), and the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.,

(“ADEA”), that allegedly occurred from August 2014, through September 2015. (Docket Entry

No. 25.) The City of New York Department of Sanitation (“DSNY”) and Nancy Reilly

(“Reilly”) (together, “Defendants”) have moved to dismiss Plaintiff’s Amended Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction and/or

12(b)(6) for failure to state a claim upon which relief can be granted. (Docket Entry No. 26.)

The Court has jurisdiction of Plaintiffs’ claims pursuant to 28 U.S.C. § 1331.

                 The Court has reviewed thoroughly all of the parties’ submissions and

arguments.1 For the following reasons, the motion to dismiss the Amended Complaint is granted

in part and denied in part.



1
        Plaintiff has filed a Second Amended Complaint raising additional claims under N.Y.
        Exec. Law §§ 290 et seq., and N.Y. City Admin. Code §§ 8-101 et seq. (Docket Entry


MTD MEM OP ORD.DOCX                                        VERSION AUGUST 20, 2019                       1
                                         BACKGROUND

                The following allegations are taken from the Amended Complaint (“AC,” Docket

Entry No. 25) and are presumed true for the purposes of this motion.

               In August 2014, Plaintiff Stanley Taylor was selected to begin the hiring process

at DSNY for the position of sanitation worker, a job for which he had passed an exam in 2007.

(AC, FACTS, at ¶¶ 1-3, 6.) He attended two medical screenings, in August 2014 and June 2015.

(Id. at ¶¶ 7, 12.) At each screening, he was asked, “Why do you want this job at your age?” and,

“Aren’t you too old?” (Id. at ¶¶ 7, 13.) He was denied for medical reasons after his first

screening but was cleared to work in June 2015. (Id. at ¶¶ 8, 14.)

               Mr. Taylor continued the hiring process, passing the CDL road test and attending

an orientation session. (Id. at ¶¶ 18, 20.) At the orientation session, he was pulled out to

complete paperwork verifying his military service, which he did, and was told to report the next

week for identification pictures. (Id. at ¶¶ 20-23). When Mr. Taylor arrived to take his pictures

on Sept. 29, 2015, he learned that the other applicants at orientation had received a password to

access online paperwork (the “PDF”) during the time he had spent verifying his military service.

(Id. at ¶¶ 24, 27.) He and two other applicants, who were white men, told a female Human

Resources worker that they had not completed the PDF. (Id. at ¶ 25.) The worker told Mr.

Taylor to wait for the Director but, while he waited, the two white men were called to take their

pictures along with the other applicants. (Id.)


       No. 36.) The Court construes that filing as a motion for leave to amend the Amended
       Complaint pursuant to Federal Rule of Civil Procedure 15(a)(2). See Triestman v.
       Federal Bureau of Prisons, 470 F.3d 471, 475 (2d Cir. 2006) (recognizing pro se litigants
       must be accorded “special solicitude.”) This Memorandum Opinion and Order relates
       only to the Amended Complaint and does not address the additional claims raised in
       Plaintiff’s motion for leave to amend. The Court will separately set a briefing schedule
       for that motion.


MTD MEM OP ORD.DOCX                               VERSION AUGUST 20, 2019                           2
               When Human Resources Director Nancy Reilly arrived at around 11 a.m., Mr.

Taylor told her that he had not completed the PDF because he did not have the password and

asked for help and the use of a computer. (Id. at ¶¶ 27-28.) Reilly became angry and told him,

“We don’t need people like you,” that he had one hour to complete the PDF at the public library,

and that, if he did not complete it in time, she would give his job to someone else. (Id. at ¶ 29.)

As she walked away, Mr. Taylor overheard her say, “Black people [are] not dependable.” (Id. at

¶ 30.) Without the password, Mr. Taylor was unable to access the PDF and, when he returned

two hours later, a Human Resources worker told him they had already given his job away. (Id. at

¶¶ 32, 34.)

               Mr. Taylor was an employee of the City’s Administration for Children’s Services

at the time and alleges that he did not need to complete the PDF because he was already in the

system and merely needed to transfer his pension. (Id. at ¶¶ 32-33.) On July 7, 2016, Mr. Taylor

filed a charge of discrimination with the United States Equal Employment Opportunity

Commission (“EEOC”). (Id., Intake Questionnaire, at 4.)

                                           DISCUSSION

               To survive a Rule 12(b)(6) motion to dismiss, a complaint must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A proper complaint cannot simply recite legal conclusions or bare elements of

a cause of action; there must be factual content plead that “allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Under the Rule 12(b)(6) standard, the court accepts as true the

nonconclusory factual allegations in the complaint and draws all reasonable inferences in the

nonmoving party’s favor. Roth v. Jennings, 489 F.3d 499, 501 (2d Cir. 2007).




MTD MEM OP ORD.DOCX                               VERSION AUGUST 20, 2019                             3
                      Timeliness of Plaintiff’s ADEA and Title VII Claims

               Defendants argue that Plaintiff’s claims under the ADEA and Title VII are

untimely to the extent they are based on events that allegedly occurred prior to Sept. 11, 2015.

(Docket Entry No. 27, at 6-7.) 2 The ADEA requires that before bringing suit in a state, such as

New York, that has its own age discrimination remedial agency individuals file a charge of

discrimination with the Equal Employment Opportunity Commission (“EEOC”) within 300 days

of the alleged unlawful practice. Hodge v. New York College of Podiatric Medicine, 157 F.3d

164, 166 (2d Cir. 1998). Plaintiff’s age discrimination claims arise from the two medical

screenings that occurred in August 2014 and June 2015, during which doctors allegedly asked

Plaintiff why he wanted a job with DSNY at his age. (AC, FACTS, at ¶¶ 7, 12-13.) Plaintiff

filed his charge of discrimination with the EEOC on July 7, 2016, more than a year after the two

screenings. (AC, Intake Questionnaire, at 4.) Because Plaintiff has not alleged any other event

from which age discrimination could plausibly be inferred, the facts alleged in the amended

complaint reveal that Plaintiff’s age discrimination claim is time-barred.

               Title VII contains a similar exhaustion provision, requiring “individuals aggrieved

by acts of discrimination to file a charge with the [EEOC] within 300 days after the alleged

unlawful employment practice occurred.” Rivas v. New York State Lottery, 745 F. App’x 192,

192-93 (2d Cir. 2018) (internal citations omitted). Plaintiff’s race discrimination claims under



2
       The Court analyzes Defendants’ timeliness arguments according to Federal Rule of Civil
       Procedure 12(b)(6) because the Second Circuit has “repeatedly held that ‘the failure to
       exhaust administrative remedies is a precondition to bringing a Title VII claim in federal
       court, rather than a jurisdictional requirement.’” Hardaway v. Hartford Public Works
       Dep’t, 879 F.3d 486, 489 (2d Cir. 2018) (citing Francis v. City of New York, 235 F.3d
       763, 768 (2d Cir. 2000)); O’Hara v. Memorial Sloan-Kettering Cancer Center, 27 F.
       App’x 69, 70 (2d Cir. 2001) (applying Francis to a retaliation claim under the ADEA).


MTD MEM OP ORD.DOCX                              VERSION AUGUST 20, 2019                            4
Title VII arise from the events of Sept. 29, 2015: Nancy Reilly’s alleged derogatory, race-based

comments which preceded her decision not to hire him, and the hiring of two similarly situated

white men. (AC, FACTS, at ¶¶ 25, 29-30.) Because Plaintiff filed his EEOC charge on July 7,

2016 – within 300 days of Sept. 29, 2015 – his Title VII claim is timely.

                        Plaintiff’s ADEA and Title VII Retaliation Claims

               Defendants argue that the amended complaint fails to state a clam of retaliation

under the ADEA or Title VII. A plaintiff claiming retaliation under either statute must

ultimately prove: “(1) participation in a protected activity; (2) that the defendant knew of the

protected activity; (3) adverse employment action; and (4) a causal connection between plaintiff's

protected activity and the adverse employment action.” Gordon v. New York City Bd. of Educ.,

232 F.3d 111, 113 (2d Cir. 2000); see also Schnabel v. Abramson, 232 F.3d 83, 87 (2d Cir. 2000)

(ADEA claims are analyzed “under the same framework as claims brought pursuant to Title

VII.”) (internal citations omitted). Plaintiff’s amended complaint pleads facts supporting two of

these four elements, but demonstrates on its face that Plaintiff cannot establish the fourth

element.

               Plaintiff has alleged he participated in a protected activity by filing a charge of

discrimination with the EEOC. (AC, Intake Questionnaire); see 42 U.S.C.S. § 2000e-3

(LexisNexis 2019) (“It shall be an unlawful employment practice for an employer to discriminate

against any of his employees… because he has made a charge”). Plaintiff has also alleged an

adverse employment action: DSNY’s decision not to hire him. (AC, FACTS, at ¶ 34.) However,

because DSNY’s decision not to hire Plaintiff preceded his filing of the charge of discrimination

with the EEOC, no relevant causal connection between the two events is possible. Accordingly,




MTD MEM OP ORD.DOCX                               VERSION AUGUST 20, 2019                            5
the complaint fails to state a claim of retaliation upon which relief can be granted under either

the ADEA or Title VII.

                         Plaintiff’s Title VII Race Discrimination Claim

               Title VII provides, in relevant part, that “[i]t shall be an unlawful employment

practice for an employer… to fail or refuse to hire or to discharge any individual, or otherwise to

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual's race, color,… or national origin.” 42

U.S.C.S. § 2000e-2(a) (LexisNexis 2012). “[A]bsent direct evidence of discrimination, what

must be plausibly supported by facts alleged in the complaint is that the plaintiff is a member of

a protected class, was qualified, suffered an adverse employment action, and has at least minimal

support for the proposition that the employer was motivated by discriminatory intent.” Littlejohn

v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015). Upon plausibly pleading such facts, “a

presumption of discriminatory intent arises in [Plaintiff’s] favor.” Id. Plaintiff’s Amended

Complaint addresses each of these elements and, as shown below, is sufficient to plead plausibly

his claim of race discrimination.

               Plaintiff has alleged that he is African American, that he completed the

preconditions for employment, 3 including the sanitation exam, medical screening, CDL license

test, orientation session, and transfer of pension, and that he was not hired. (AC, FACTS, at ¶¶




3
       Included with the complaint is a copy of an email exchange wherein a DSNY employee
       noted the PDF “is required of all incoming new hires.” (AC, Ex. 22.) Because Plaintiff
       has claimed that DSNY attempted to cover up its discrimination by lying about the
       circumstances of his non-hiring in these emails (AC, FACTS, at ¶ 40), the Court views
       this exhibit as an offer of proof of the ongoing attempt to conceal discrimination and does
       not assume the content of the emails to be true for the purposes of deciding the motion to
       dismiss.


MTD MEM OP ORD.DOCX                               VERSION AUGUST 20, 2019                            6
1-3, 14, 18, 23, 33.) These allegations suffice to address the first three elements required to raise

the presumption of discriminatory intent.

               Plaintiff has, furthermore, alleged two interactions with DSNY personnel which

provide “at least minimal support” for an inference of discriminatory intent. First, Plaintiff has

alleged that two white men “who had not completed the PDF” were hired the same day that he

was turned away (AC, FACTS, at ¶ 25), that they were similarly situated to him,4 and that he

was told that he could not be hired without completing the same PDF. (Id. at ¶¶ 25, 29.)

Second, Plaintiff has alleged that Reilly was motivated by discriminatory intent, indicated by her

statements that “we don’t need people like you” and “Black people are not dependable,” made as

she instructed him to complete the PDF within an hour. (Id. at ¶¶ 29-30.) He also alleges that

Reilly threatened to give his job away unless he completed the PDF within the hour, did not give

him the necessary password, and gave away his spot shortly after their conversation. (Id. at ¶ 29,

34; Docket Entry 35, at 6.) In these allegations, Plaintiff has proffered facts that at least

minimally support an inference of discriminatory motivation, and thus has pleaded plausibly his

race discrimination claim.

                       Plaintiff’s Section 1981 Race Discrimination Claim

               Plaintiff has alleged a violation of Section 1981 by DSNY and by Reilly, in both

her official and individual capacities.5 Section 1981 provides, in pertinent part, that “[a]ll



4
       Because Plaintiff has alleged that the “Human Resources worker called everyone…
       including the two men (white) who had not completed the PDF” to take their
       identification photos, the Court assumes for the purposes of the motion to dismiss that the
       two men did not complete the PDF before continuing the hiring process. (AC, FACTS, at
       ¶ 25.)
5
       Because Mr. Taylor is pro se, his complaint is construed liberally to raise the strongest
       possible claim presented by the facts, including claims against Reilly in both her
       individual and official capacities. See Triestman, 470 F.3d at 475 (pro se litigants are
       accorded “special solicitude.”).


MTD MEM OP ORD.DOCX                                VERSION AUGUST 20, 2019                           7
persons within the jurisdiction of the United States shall have the same right in every State and

Territory to make and enforce contracts… and to the full and equal benefit of all laws and

proceedings for the security of persons and property as is enjoyed by white citizens….” 42

U.S.C.S. § 1981(a) (LexisNexis 2019). “[T]he term ‘make and enforce contracts’ includes the

making, performance, modification, and termination of contracts....” 42 U.S.C.S. § 1981(b)

(LexisNexis 2019). Section 1981’s protections apply to employment relationships. See

Patterson v. Cty. of Oneida, 375 F.3d 206, 224-25 (2d Cir. 2004). Claims against defendants in

their official capacity are construed as an action against the governmental entity itself. Kentucky

v. Graham, 473 U.S. 159, 165-66 (1985) (citing Monell v. Dep’t of Social Services of the City of

New York, 436 U.S. 658, 690 n.55 (1978)).

               Claims that a government entity has violated Section 1981 must be brought

pursuant to Section 1983, which requires a demonstration that the violation occurred as a result

of the government entity’s official policy or custom. See Jett v. Dallas Independent School Dist.,

491 U.S. 701, 735-36 (1989) (citing Monell, 436 U.S. 658). “Official municipal policy

includes… practices so persistent and widespread as to practically have the force of

law.” Connick v. Thompson, 563 U.S. 51, 61 (2011); City of Oklahoma City v. Tuttle, 471 U.S.

808, 824 (1985) (“where the policy relied upon is not itself unconstitutional, considerably more

proof than the single incident will be necessary”). “[I]solated acts” by non-policymaking

municipal employees are “not sufficient to demonstrate a municipal custom [or] policy.” Jones

v. Town of E. Haven, 691 F.3d 72, 85 (2d Cir. 2012) (holding that “two instances, or at the most

three, over a period of several years” is insufficient). “The mere assertion ... that a municipality

has such a custom or policy is insufficient in the absence of allegations of fact tending to support,

at least circumstantially, such an inference.” Dwares v. City of New York, 985 F.2d 94, 100 (2d




MTD MEM OP ORD.DOCX                               VERSION AUGUST 20, 2019                              8
Cir.1993), abrogated on other grounds by Leatherman v. Tarrant Cty. Narcotics Intelligence &

Coordination Unit, 507 U.S. 163 (1993).

               Mr. Taylor has alleged two facts that are arguably indicative of discriminatory

policies – Reilly’s decision not to hire him because “Black people aren’t dependable,” and the

hiring of two similarly situated white men for the position that Plaintiff was denied (AC,

FACTS, at ¶¶ 25, 29-30) – and argues that the race-based and disparaging comments of Reilly

were “a direct assertion of Sanitation and Ms. Reilly’s policy.” (Docket Entry No. 35, at 6.)

These incidents standing alone are not facially indicative of a widespread practice or custom of

denying relevant employment opportunities to African Americans. While these allegations are

more than a “mere assertion” that the municipal defendant has a policy, they do not support an

inference of a practice that is “so persistent and widespread as to practically have the force of

law.” Connick, 563 U.S. at 61. Plaintiff has not alleged any similar incidents of discrimination

against other minority candidates for his position that could support such an inference of a

“persistent and widespread” practice of discrimination. See Ruiz v. City of New York, No. 14-

CIV-5231 (VEC), 2015 WL 5146629, at *12 (S.D.N.Y. Sept. 2, 2015) (dismissing Monell claim

where plaintiffs merely alleged misconduct was “repetitive, continuous and systematic”).

               A municipality may, however, be liable for even a single unconstitutional act of

an official who has final policy-making authority. See Pembaur v. City of Cincinnati, 475 U.S.

469, 481 (1986) (municipalities are responsible where “action is directed by those who establish

governmental policy”). The Second Circuit has held that a “single unlawful discharge, if ordered

by a person ‘whose edicts or acts may fairly be said to represent official policy,’ may support an

action against the municipal corporation.” Rookard v. Health and Hosps. Corp., 710 F.2d 41, 45

(2d Cir. 1983) (citing Monell, 436 U.S. at 694). The official need not be a municipal




MTD MEM OP ORD.DOCX                               VERSION AUGUST 20, 2019                            9
policymaker for all purposes; the official must merely be “responsible under state law for making

policy in that area of the [municipality’s] business.” Jeffes v. Barnes, 208 F.3d 49, 57 (2d Cir.

2000) (citing City of St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988)). If an official’s decision

was, “at the time [it was] made, for practical or legal reasons… the municipality’s final

decision,” then they are a final policymaker. Rookard, 710 F.2d at 45. Other factors which are

significant to determining whether an individual’s authority rises to a policymaking level include

the individual’s scope of employment and their role within the organization. Id. “An official’s

title, though not dispositive of his authority to make policy… is relevant for the inferences fairly

to be drawn therefrom.” Id. (internal citations omitted).

               Plaintiff has pleaded sufficient facts to support a fair inference at the pleading

stage that Reilly’s hiring decisions were “for practical or legal reasons… the municipality’s final

decision.” Rookard, 710 F.2d at 45. Plaintiff has alleged that Reilly was the Director of Human

Resources for DSNY, that he was told to wait for her when he needed help with the PDF, that

she told him she could hire another candidate if he did not meet her requirements, and that she

did in fact hire another candidate that same afternoon. (AC, FACTS, at ¶¶ 25, 27, 29, 41; Docket

Entry No. 35, at 6.) The Court can infer from Reilly’s title and her assertion of authority to hire

someone other than Plaintiff that her decision was not subject to review by a superior official

within DSNY as a matter of practice. See Westchester Medical Center Health Network, No. 18-

CIV-1335 (KMK), 2019 WL 1430014, at *9 (S.D.N.Y. Mar. 29, 2019) (denying a motion to

dismiss where “Plaintiff alleges that she was told [the defendant] made the decision to terminate

Plaintiff’s employment, suggesting he has final authority over hiring and firing decisions.”);

Tekula v. Bayport-Blue Point School Dist., 295 F. Supp. 2d 224, 234 (E.D.N.Y. 2003) (denying

a motion to dismiss where Plaintiff alleged that the Defendant was the school district




MTD MEM OP ORD.DOCX                               VERSION AUGUST 20, 2019                           10
superintendent and that he personally signed the letter terminating Plaintiff’s employment).

Because Plaintiff has plausibly alleged that Reilly possessed final authority to not hire him, the

Amended Complaint supports the requisite inference that Reilly was a final policy-maker whose

decision could establish a governmental policy and thereby subject the municipality to liability

under Monell.

                For the reasons discussed in connection with the Title VII claim of race

discrimination, Plaintiff’s allegations regarding Reilly’s statements and conduct are sufficient to

state a cause of action against her in her individual capacity.




MTD MEM OP ORD.DOCX                                VERSION AUGUST 20, 2019                           11
                                          CONCLUSION

               For the foregoing reasons, the motion to dismiss is denied as to Plaintiff’s Title

VII claim of race discrimination and his Section 1981 race discrimination claims against DSNY

and against Reilly in her individual and official capacities, but the motion is granted as to

Plaintiff’s Title VII retaliation claim and his claims under the ADEA. Plaintiff is granted

permission to file a motion by Friday, September 13, 2019, for leave to amend the Amended

Complaint. Any such motion must comply with the applicable federal, local, and chambers

rules, and must be accompanied by a blacklined version of the proposed Second Amended

Complaint identifying all changes from the Amended Complaint. Any proposed Second

Amended Complaint will replace the Amended Complaint entirely and thus must include all of

the factual allegations and legal claims that Plaintiff wishes to pursue.

               The Court also certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from

this order would not be taken in good faith, and therefore in forma pauperis status is denied for

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444 (1962).

               Docket Entry No. 26 is resolved.

       SO ORDERED.

Dated: New York, New York
       August 20, 2019

                                                               /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge
Copy Mailed To:        Stanley Taylor
                       81 North Portland Ave. Apt. 12H
                       Brooklyn, NY 11205




MTD MEM OP ORD.DOCX                               VERSION AUGUST 20, 2019                           12
